DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for x-ray radiation, does not reasonably provide enablement for the broad scope of “electromagnetic radiation.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “electromagnetic radiation” as being any radiation included in the spectrum of electromagnetic radiation. For the Examiner’s analysis of whether there is lack of enablement for the entire scope of "electromagnetic radiation", the following factors, were considered.  

 (2) The nature of the invention: The subject matter to which the claimed invention pertains is “electromagnetic radiation” in general, which can include any radiation in the spectrum of electromagnetic radiation. However, the subject matter to which the specification pertains is x-ray radiation. 
(3) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the x-ray subject matter to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to all radiations in the broad scope of " electromagnetic radiation", such as cosmic radiation and/or radiation with energy greater than 1 ZeV, which would require undue experimentation to make, since those devices do not exist.  
(4) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to practice the x-ray subject matter to which the invention pertains. However, one of ordinary skill would not know how to make and/or use all radiations in the broad scope of " electromagnetic radiation", such as cosmic radiation and/or radiation with energy greater than 1 ZeV, since those devices do not exist and since the interaction of these other radiations would produce outputs that could not be used to practice the claimed invention.  
 (5) The amount of direction provided by the inventor: The inventor provided direction on how to make and/or use the invention with regard to x-ray radiation. However, there is no direction or guidance 
(6) The existence of working examples: The disclosure does provide a working example using x-ray radiation. Therefore, that is enough to preclude a rejection which states that nothing is enabled.  However, a rejection stating that enablement is limited to a particular scope is appropriate, since there are no working examples provided for radiations that do not have an existing emission device, such as devices emitting cosmic radiation and/or radiation with energy greater than 1 ZeV.  
(7) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Since the scope of the claimed invention includes the entire spectrum of electromagnetic radiation, there are devices for various radiations that do not exist, such as cosmic radiation and/or radiation with energy greater than 1 ZeV. Since these types of emission devices do not exist, it would require undue experimentation to make such an invention commensurate with the scope of the claimed invention.  
Based on the factors above, the Examiner concludes that the disclosure’s scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  While the specification is enabling for x-ray radiation, the specification does not enable one to make and/or use the claimed invention with other types of electromagnetic radiation, such as cosmic radiation and/or radiation with energy greater than 1 ZeV, which would require undue experimentation to make and/or use since such emission devices do not exist.  Therefore, the claims are rejected for scope of enablement issues.  
Replacing “electromagnetic” with --x-ray-- in the claim(s) may overcome the rejection. Any dependent claims are rejected for the above reason by virtue of their claim dependency. 

Response to Arguments
Regarding 35 U.S.C. 112, Applicant's arguments filed February 23, 2021, have been fully considered but they are not persuasive. Although Applicant has clarified the claims to recite electromagnetic radiation, such claims are still rejected for scope of enablement issues as explained above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884